         Case 1:21-mj-00013-GMH Document 6 Filed 01/15/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
       v.                                    : MAGISTRATE NO. 21-MJ-13 (GMH)
                                             :
RICHARD BARNETT,                             :
     Defendant.                              :



                           MOTION FOR TRANSPORT ORDER

       The United States of America, by and through the undersigned Assistant United States

Attorney, respectfully requests that this Court enter an Order directing the United States

Marshals Service to transport defendant Richard Barnett from the Western District of Arkansas

to the District of Columbia for further proceedings on the Complaint filed against him, charging

the defendant with Knowingly Entering or Remaining in any Restricted Building or Grounds

Without Lawful Authority While Carrying a Dangerous Weapon, in violation of 18 U.S.C. §§

1752(a)(1), (a)(2), and (b)(1)(A), Violent Entry and Disorderly Conduct on Capitol Grounds, in

violation of 18 U.S.C. §§ 5104(e)(2)(C), (e)(2)(D), and (e)(2)(G), and Theft of Public Money,

Property, or Records, in violation of 18 U.S.C. § 641. In support of its motion, the United States

states as follows:

       1. On January 8, 2021, the defendant, Richard Barnett, was arrested in his home state

            of Arkansas on an arrest warrant issued out of the United States District Court for

            the District of Columbia by Magistrate Judge G. Michael Harvey in connection with

            a Criminal Complaint charging the defendant with Knowingly Entering or

            Remaining in any Restricted Building or Grounds Without Lawful Authority While

            Carrying a Dangerous Weapon, in violation of 18 U.S.C. §§ 1752(a)(1), (a)(2), and
                                                1
        Case 1:21-mj-00013-GMH Document 6 Filed 01/15/21 Page 2 of 3




          (b)(1)(A), Violent Entry and Disorderly Conduct on Capitol Grounds, in violation of

          18 U.S.C. §§ 5104(e)(2)(C), (e)(2)(D), and (e)(2)(G), and Theft of Public Money,

          Property, or Records, in violation of 18 U.S.C. § 641.

       2. Defendant Barnett made his initial appearance on January 15, 2021 in front of a

          magistrate judge in the Western District of Arkansas. At his initial appearance, the

          government made a motion to detain the defendant without bond pending trial

          pursuant to 18 U.S.C. § 3142(f)(1)(E), which provides for detention in felony cases

          involving a dangerous weapon.

       3. The presiding Magistrate Judge denied the government’s detention motion and

          released the Defendant pursuant to certain conditions.

       4. An Assistant United States Attorney for the Western District of Arkansas orally

          moved to stay the defendant’s release pending an appeal by the government. The

          magistrate judge denied that request, and absent further action, the release will be

          effectuated at approximately 9:00 am CST on January 16, 2021.

       5. The United States filed in this Court an Emergency Motion to Review the Court’s

          Release Order on January 15, 2021.

       6. In order to have counsel appointed to represent the defendant in the District of

          Columbia, to resolve the pending motion to review the release determination made

          by the Magistrate Judge in the Western District of Arkansas, and to conduct further

          proceedings in this matter, the defendant, who remains temporarily detained, needs

          to be transported to the District of Columbia by the United States Marshals Service.

       Accordingly, the United States moves this Court to issue an Order directing the United

States Marshals Service to transport defendant Richard Barnett forthwith to the District of


                                             2
        Case 1:21-mj-00013-GMH Document 6 Filed 01/15/21 Page 3 of 3




Columbia for further proceedings.




                                    Respectfully submitted,

                                    MICHAEL R. SHERWIN
                                    ACTING UNITED STATES ATTORNEY




                                    MARY L. DOHRMANN
                                    Assistant United States Attorney
                                    N.Y. Bar 5443874
                                    U.S. Attorney’s Office
                                    555 4th Street, N.W.
                                    Washington, D.C. 20530
                                    202-252-7035
                                    Mary.Dohrmann@usdoj.gov




                                             3
